DISMISS and Opinion Filed April 4, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00318-CV

                       THE CADLE COMPANY, Appellant
                                       V.
                 TOM HUDGINS, JR. D/B/A THE WORK OUT, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                            Trial Court Cause No. 88-00294

                               MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Evans
                                    Opinion by Justice Lang
       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the

Court that the parties have entered into a settlement agreement.         Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE


130318F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THE CADLE COMPANY, Appellant                          On Appeal from the 15th Judicial District
                                                      Court, Grayson County, Texas
No. 05-13-00318-CV         V.                         Trial Court Cause No. 88-00294.
                                                      Opinion delivered by Justice Lang. Justices
TOM HUDGINS, JR. D/B/A THE WORK                       Francis and Evans participating.
OUT, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee, TOM
HUDGINS, JR. D/B/A THE WORK OUT, recover its costs of this appeal from appellant, THE
CADLE COMPANY.


Judgment entered this 4th day of April, 2013.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




1300318.R.docx                                  –2–